Title: From Thomas Jefferson to George Tucker, 9 March 1825
From: Jefferson, Thomas
To: Tucker, George


Dear Sir
Monticello
Mar. 9. 25.
Your letter of Feb. 23. was laid before the Board of Visitors of the University at their meeting on the 4th inst. and they immediately and unanimously appointed you Professor of the school of Moral philosophy in which are to be taught mental science generally, including Ideology, general grammar, logic and Ethics. I was in hopes, from your letter, that you would have taken this in your return from Washington to Lynchburg; but now presume you have gone by the way of Richmond, and therefore avail myself of our first mail to Lynchburg to notify you of your appointment, which I do with great pleasure. I think you will find your situation agreeable, and the society of the University, and of the neighborhood entirely to your mind. the five gentlemen from England give great satisfaction as to their high qualifications, their manners and accomodating dispositions. three of them have wives. the Institution is now commencing but a constant succession of rainy days for a fortnight back, has obstructed and still obstructs of arrival of our Students, who are  coming in daily, so that we cannot as yet conjecture with how many we shall begin. we shall hope your attendance as early as practicable, being anxious to get the institution into motion in all it’s parts. and I pray you to be assured of my high respect and esteem.Th: Jefferson